Citation Nr: 0830721	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2. Entitlement to an initial rating higher than 10 percent, 
and an initial rating higher than 20 percent from April 12, 
2005, for hepatitis C.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and August 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In August 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1. From the effective date of service connection until March 
20, 2008, the post-traumatic stress disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to various symptoms; his disability 
picture is without evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective work relationships.




2. For the period beginning March 20, 2008, the post-
traumatic stress disorder is shown to be productive of a 
disability picture that equates to occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.

3. From the effective date of service connection until April 
12, 2005, the hepatitis C is manifested by mild fatigue, 
without incapacitating episodes, malaise, anorexia, a 
requirement of a restricted diet, or continuous medication; 
for the period beginning April 12, 2005, the hepatitis C is 
manifested by moderate daily fatigue, without sustained 
weight loss, hepatomegaly, or incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent, 
prior to March 20, 2008, for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial rating of 50 percent and no 
higher, effective from March 20, 2008, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3. The criteria for an initial rating higher than 10 percent 
prior to April 12, 2005, and an initial rating higher than 20 
percent from April 12, 2005, for hepatitis C have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claims of service connection for 
post-traumatic stress disorder and hepatitis C, in letters 
dated in February 2003 and July 2003.  Where, as here, 
service connection has been granted and initial disability 
ratings have been assigned, the claims of service connection 
have been more than substantiated, they have been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision regarding the 
rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for an initial higher rating for 
post-traumatic stress disorder and hepatitis C.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Notwithstanding the foregoing, the RO still provided VCAA 
notice by letter, dated in May 2004.  The notice included the 
type of evidence needed to substantiate the claims for 
increase, namely, evidence that the disabilities had become 
worse.  The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the general provisions for rating the disabilities 
and for the effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the rating decision and 
supplemental statement of the case, dated in June 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
treatment records as well as VA records and private medical 
records identified by the veteran.  The veteran has not 
identified any additional records for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in June 2003, August 
2003, and March 2008, to evaluate the nature and severity of 
the disabilities.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the disability to warrant a reexamination.  
38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the current claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Post-traumatic Stress Disorder

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's post-traumatic stress disorder has been 
evaluated as 30 percent disabling ever since the effective 
date of service connection in January 2003.  A 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 70 percent rating are as follows:  
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In this case, the evidence consists of VA records and reports 
of VA examinations. After review of the evidence, to include 
the veteran's contentions, the Board finds that his post-
traumatic stress disorder does not more closely approximate 
the rating criteria for a higher rating, that is, 50 percent, 
for the period prior to March 20, 2008, but that effective 
from that date his disorder does more nearly approximate the 
criteria for a 50 percent rating and no higher, as will be 
explained below.  



Period prior to March 20, 2008

VA records show that in April 2003 the veteran was diagnosed 
with a mood disorder and possibly post-traumatic stress 
disorder of mild to moderate nature.  The assigned Global 
Assessment of Functioning (GAF) score was 65.  At the time of 
a VA examination in June 2003, the examiner diagnosed the 
veteran with chronic post-traumatic stress disorder and 
assigned a GAF score of 55.  Subsequent records show that the 
GAF scores were 55 in August 2003, 50 to 60 in April 2005, 58 
in February 2006, 60 in July 2006, and 60 to 65 in November 
2007.   

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  GAF scores ranging from 61 to 70, 
for example, reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Thus, the veteran's GAF scores extending from 50 to 65 for 
the period prior to March 2008 denote from the middle range 
of mild impairment to the higher end of serious impairment.  
However, as will be discussed herein, a single evaluation, 
rather than "staged ratings" for the period prior to March 
2008 is found to be appropriate in this case.  The disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment by description or by a GAF score is to be 
considered, but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. §4.126.

In evaluating all the evidence, the Board finds that the VA 
examination report of June 2003 and the VA records reflect 
that the veteran's symptoms of post-traumatic stress disorder 
are not so severe as to affect his everyday life and his 
ability to function to a degree that more nearly approximates 
the schedular criteria for a 50 percent rating. 

The medical evidence does not show that the veteran's post-
traumatic stress disorder is manifested by such symptoms as 
circumstantial (or circumlocutory or stereotyped) speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment and abstract thinking, or difficulty in establishing 
and maintaining effective work relationships, so as to 
warrant a higher rating.  

The Board acknowledges the statements in support of the 
veteran's claim to the effect that he meets criteria for a 
higher rating.  For example, he indicates that he has 
problems in sleeping and in associating with others.  
However, the overall objective evidence from a review of the 
medical records prior to March 2006 reveals the following in 
relation to symptoms of the veteran's post-traumatic stress 
disorder.  At the time of the June 2003 VA examination, he 
was casually attired and appropriately groomed.  His mood was 
slightly depressed with an affect congruent with his mood.  
His speech was logical and responsive to questions and 
comments, albeit with little spontaneity.  The rate and flow 
of speech were within normal limits.  He was able to manage 
activities of daily living.  There was no evidence of 
delusions or hallucinations, which were also denied by the 
veteran.  He was alert and oriented times four (time, person, 
place, and situation).  His remote memory was grossly intact.  
His insight and judgment were fairly good.  By his report, 
the veteran had "broken" sleep, had somewhat poor 
concentration, was fairly anxious and nervous most of the 
time, was irritable some of the time, had low motivation, and 
was uncomfortable around people (he just stayed around the 
home).  He had been married for 30 years to his wife, and he 
last worked in 2000 in a private roofing business (his own 
company) after 20 years but stopped due to heart problems.  

The disability picture reflected in the VA clinical records 
is essentially consistent with that presented at the time of 
the June 2003 VA examination with the following added 
comments.  In February 2003, the veteran presented with 
complaints primarily of depression and mood swings.  In April 
2003, it was noted that about a year previously he had become 
irritable and withdrawn enough that his wife recommended that 
he speak with his doctor about it.  He was started on 
medication, which helped quite a bit.  He tended to be 
hypervigilant and rather isolative.  There was some emotional 
numbing and distancing.  In September 2003, he reported being 
easily irritated with some panic attacks.  In June 2004, it 
was noted that he was careful not to watch violent-oriented 
television.  In October 2004, he was not explosive or out of 
control in any way and overall had been doing generally okay.  
His treating psychiatrist commented, however, that as time 
went on the veteran should be awarded a higher service-
connected rating for his disorder on the basis of worsening 
and persistent symptoms.  In April 2005, during active 
treatment for hepatitis C, the veteran reported that he had 
been more paranoid and suspicious of others and that he was 
much more irritable.  His mood instability was also noted in 
September 2005.  In February 2006, he was improved in terms 
of his mood, with completion of his hepatitis treatment, and 
in July 2006 he reported that his mood was satisfactory.  In 
November 2007, he reported an increasingly depressed mood, 
poor sleep, and passive suicidal ideation without plan or 
intent.  His medication did not seem to have much effect.  He 
was tried on a different medication, which did not help, so 
in December 2007 he was restarted on his old medication.    

Such symptoms are more characteristic of a disability picture 
that is contemplated by a 30 percent rating than that 
contemplated by a 50 percent rating under Code 9411.  The 
veteran's GAF scores which primarily are 55 and higher are 
consistent with the disability picture of the veteran as 
described above.  The veteran's chief symptoms are depression 
and mood disturbances, sleep difficulty, hypervigilance, and 
social withdrawal.  Despite the clinical observation of this 
symptomatology, a majority of the criteria for a 50 percent 
rating under Diagnostic Code 9411 have not been demonstrated.  
For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for post-traumatic 
stress disorder prior to March 20, 2008, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  

Period beginning March 20, 2008

In evaluating the report of a VA examination conducted on 
March  20, 2008, the Board finds that the symptoms of the 
veteran's post-traumatic stress disorder are of sufficient 
severity as to affect his everyday life and his ability to 
function to a degree that more nearly approximates the 
schedular criteria for a 50 percent rating. 

While much of the same symptom observations were made on the 
March 2008 examination as had been made in the earlier 
examination in June 2003 and outpatient visits, and despite 
the notation that his current medication had helped, the VA 
examiner assigned the veteran a GAF score of 45 and 
specifically stated that the veteran's condition appeared to 
have worsened in severity.  The examiner was the same as the 
one who had previously examined the veteran in June 2003, and 
who also noted that the veteran's claims file was available 
for review in connection with the examination.  The comment 
of the veteran's treating psychiatrist in October 2004 is 
also recalled to the effect that despite medical treatment 
the veteran's worsening and persistent symptoms as time went 
on should warrant a higher rating.  The Board finds that such 
time has come, as reflected on the March 2008 VA examination 
report.  

The objective evidence, however, does not show that the 
veteran's post-traumatic stress disorder meets the criteria 
for the next higher rating, that is, a 70 percent rating, 
under Diagnostic Code 9411.  The record does not reflect 
symptoms of post-traumatic stress disorder that more nearly 
approximate or equate to the criteria for a 70 percent 
rating.  For example, there is little or no objective 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Although the evidence 
clearly demonstrates that the veteran has definite social and 
occupational impairment attributable to his service-connected 
mental disorder, his overall symptomatology is not consistent 
with the criteria for a 70 percent disability rating under 
Diagnostic Code 9411.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in January 2003 
until March 20, 2008, clinical findings demonstrate that the 
veteran does not meet the criteria for a rating higher than 
30 percent, and that effective from March 20, 2008, he meets 
the criteria for a 50 percent rating and no higher.    

Hepatitis C

The veteran's hepatitis C has been evaluated as 10 percent 
disabling from the effective date of service connection in 
July 2003, and 20 percent disabling effective from April 12, 
2005, under 38 C.F.R. § 4.114, Diagnostic Code 7354. 

Under Code 7354, for evaluating hepatitis C, a 10 percent 
rating is warranted for intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of a least 
one week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. 

The notes following Code 7354 direct that sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms are not to be used as the basis for evaluation under 
Code 7354 and under a diagnostic code for sequelae.  Further, 
for purposes of evaluating condition under Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112.

The pertinent medical evidence in the file consists of VA 
outpatient and examination reports.  After review of the 
evidence, to include the veteran's contentions, the Board 
finds that his hepatitis C does not more closely approximate 
the rating criteria for a 20 percent rating prior to April  
12, 2005, or a 40 percent rating beginning April 12, 2005, as 
will be explained below.  

For the period from the effective date of service connection 
in July 2003 until April 12, 2005, the hepatitis C has not 
been productive of either incapacitating episodes or malaise 
and anorexia, with a requirement of a restricted diet or 
continuous medication.  VA outpatient records show that in 
April 2003 lab results confirmed that the veteran was 
positive for the hepatitis C antibody.  In June 2003, his 
weight was 223 pounds and there was no hepatosplenomegaly.  
At the time of a VA examination in August 2003, he complained 
of fatigue, meaning that he went to bed early and awoke 
feeling rested.  He denied weakness, vomiting, hematemesis, 
and melena.  He denied weight gain, weight loss, and 
malnutrition.  He took no specific medications for liver 
disease and was on no special liver diet.  He had no 
abdominal pain.  On examination, there was no organomegaly, 
and his weight was 227 pounds.  The diagnosis was chronic 
hepatitis C.  


VA outpatient records show that in September 2003 an 
ultrasound of the liver showed findings compatible with 
diffuse hepatocellular disease.  He continued to be followed 
up in the infectious disease clinic with intermittent lab 
work performed, and in October 2004 it was noted that he was 
recommended to start treatment with interferon and ribavirin.  
In March 2005, his weight was 229 pounds.  In sum, the 
foregoing findings do not show that the criteria for a 20 
percent rating have been satisfied prior to April 12, 2005.   

For the period beginning April 12, 2005, the hepatitis C has 
not been productive of weight loss, hepatomegaly, or 
incapacitating episodes.  VA outpatient records show that on 
April 12, 2005, the veteran began a 6-month course of 
treatment for hepatitis C.  In June 2005, he was followed up 
and it was noted that he was tired but otherwise "ok".  His 
weight was 213 pounds.  In July 2005, he complained that he 
was tired and dizzy sometimes; his weight was 206 pounds.  In 
early September 2005, he had three weeks of hepatitis C 
treatment remaining and was doing well; his weight was 203 
pounds.  In November 2005, it was noted that the veteran had 
lost some weight during his hepatitis C treatment but that he 
had regained weight (he was 217 pounds).  In January 2006, 
his weight was 229 pounds.  In October 2006, he noted that 
his fatigue was noticeable but a little better since a year 
previously.  His weight was 248 pounds in March 2007 and 254 
pounds in October 2007.  At the time of a VA examination in 
March 2008, the examiner stated that the veteran had had 
moderate daily fatigue since treatment for hepatitis C (the 
veteran claimed his fatigue was mild prior to treatment and 
profound during treatment).  The veteran denied malaise, 
anorexia, weight loss, hepatomegaly, malnutrition, a need for 
dietary restriction, or continuous medication.  Also, there 
were no incapacitating episodes and his moderate fatigue was 
not incapacitating.  There were no complaints of nausea, 
vomiting, arthralgia, or right upper quadrant pain.  On 
physical examination, his weight was 240 pounds and there was 
no organomegaly.  The diagnosis was chronic hepatitis C, 
treated, with post-treatment residuals of moderate fatigue.  



In sum, the foregoing findings do not show that the criteria 
for a 40 percent rating have been satisfied since April 12, 
2005.  While it is shown that the veteran had some weight 
loss during his 6-month treatment for hepatitis C, such 
weight loss was not sustained, and in fact he regained and 
surpassed his previous baseline weight within months of the 
cessation of treatment.  Also, the veteran alleged on the VA 
examination (and his wife in a statement of September 2007) 
that during treatment for hepatitis C he had profound 
fatigue; however, the outpatient records during the period of 
his treatment do not substantiate this severity of fatigue 
and instead indicated complaints of being tired on two 
occasions and was otherwise doing well.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's hepatitis C is appropriately rated with a 10 
percent evaluation from the effective date of service 
connection in July 2003 until April 12, 2005, and with a 20 
percent rating effective April 12, 2005.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page.)  





ORDER

An initial rating higher than 30 percent prior to March 20, 
2008, for post-traumatic stress disorder is denied.  

An initial rating of 50 percent effective from March 20, 
2008, for post-traumatic stress disorder is granted, subject 
to the law and regulations, governing the award of monetary 
benefits. 

An initial rating higher than 10 percent prior to April 12, 
2005, and an initial rating higher than 20 percent from April 
12, 2005, for hepatitis C is denied.    



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


